Citation Nr: 0017806	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from October 1948 to 
May 1952.

This matter arises from an October 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which increased the rating for the 
veteran's service-connected asthma from 10 percent to 30 
percent, effective from the date of receipt of the reopened 
claim.  The veteran disagreed with the rating and perfected 
an appeal to the Board of Veterans' Appeals (Board).

 
                                                        
REMAND

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disability has 
worsened is sufficient to render the increased rating claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  After reviewing the claims file, the Board finds 
that there is a further duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); 
Proscelle, supra; Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

During a September 1998 VA examination, the veteran described 
nighttime "flare-ups" of his asthma characterized by 
wheezing, tightness in his chest, and congestion.  He 
reported that the symptoms are worsened by certain types of 
weather.  The physical examination revealed decreased breath 
sounds without rales, rhonchi, or wheezes.  There was no 
prolongation of the expiratory phase.  A chest X-ray revealed 
a 2 centimeter nodular density without evidence of other 
abnormality.  Pulmonary function tests revealed severe 
obstructive ventilatory impairment with improvement after 
bronchodilator.  The spirometry revealed 65 percent of 
predicted FEV-1, (Forced Expiratory Volume), and 120 percent 
of predicted FEV-1/FVC ( the ratio of FEV in one second to 
Forced Vital Capacity), with good effort.  The diagnoses were 
asthma and pulmonary nodule of unknown etiology.  

In October 1998, the veteran was administered a private 
pulmonary function test as part of the evaluation of the lung 
nodule.  The test results showed an FEV-1 of 36 percent 
predicted without medication.  The diagnosis was reported as 
severe obstruction as well as low vital capacity, possibly 
from a concomitant restrictive defect.  

A December 1998 private evaluation for tuberculosis noted 
that the veteran had a history of asthma which was worsening 
and that he was due to be treated with prednisone.  

The veteran appeared for a hearing in February 1999 and 
testified that he had "dry" asthma that resulted in 
wheezing and an unproductive cough.  He stated that his 
problems with asthma were in the early morning and late 
evening.  He testified that his asthma worsened when he lay 
down and was also aggravated by stress.  He reported that he 
had been using Primatene Mist for years and had tried other 
inhalers recently but stopped because he was due for 
gallbladder surgery.  He reported that he continued to use 
the Primatene Mist.  The veteran's representative reported 
that he believed the veteran's symptoms of asthma as 
characterized by tightness of chest, wheezing, and using 2 
pillows to sleep warranted a rating in excess of 30 percent.  

The veteran's service-connected asthma is rated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602, which 
determines level of impairment based upon pulmonary function 
test results.  Under this diagnostic code, a 10 percent 
rating is warranted for an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted for bronchial asthma when 
there is a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medicine.  A 60 percent rating is warranted when there is an 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The September 1998 VA pulmonary function tests showed that 
the veteran's EV-1 was 65 percent of predicted and his FEV-
1/FVC was 120 percent.  However,  October 1998 pulmonary 
function test results included an FEV-1 of 36 percent, and a 
clinical record dated in December 1998 indicated that the 
veteran's asthma was worsening and that he was due to be 
treated with prednisone.  While the VA examination report a 
month earlier was more extensive and demonstrated both pre 
and post medicine evaluations, it is the Board's judgment 
that, since the more recent findings indicate a worsening of 
the veteran's asthma, a more current VA pulmonary 
examination, which includes complete pulmonary function 
studies, is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The RO should also secure  any recent relevant 
treatment records that may be available.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for asthma 
since December 1998.  Following the 
procedures of 38 C.F.R. § 3.159, the RO 
should obtain copies of the related 
treatment records.

2.  Thereafter, the RO should have the 
veteran undergo a VA pulmonary 
examination to ascertain the current 
severity of his asthma.  The claims 
folder should be provided to and reviewed 
by the examiner.  All indicated tests, 
including complete pulmonary function 
studies, should be accomplished.  The 
doctor should note all of the veteran's 
asthma medications in recent years, 
including whether he has been on 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids.

3.  When the foregoing development is 
completed, the RO should readjudicate the 
claim for an increased rating for asthma.  
If the claim remains denied, the veteran 
and his representative should be issued 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



